                                           Case 4:16-cv-06820-HSG Document 54 Filed 07/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAMES T MCCARTHY,                                Case No. 16-cv-06820-HSG
                                   8                    Petitioner,                         ORDER DENYING MOTION FOR
                                                                                            RECONSIDERATION OF DENIAL OF
                                   9             v.                                         FED. R. CIV. P. 60(B) MOTION
                                  10       CRAIG KOENIG,                                    Re: Dkt. No. 53
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at Correctional Training Facility, filed this pro se action seeking a

                                  14   writ of habeas corpus pursuant to 28 U.S.C. § 2254. On July 13, 2020, the Court denied the

                                  15   petition for a writ of habeas corpus, and denied a certificate of appealability. Dkt. Nos. 45, 46.

                                  16   Petitioner appealed to the Ninth Circuit Court of Appeals and, on March 29, 2021, the Ninth

                                  17   Circuit denied his request for a certificate of appealability. Dkt. Nos. 47, 49. On April 20, 2021,

                                  18   the Ninth Circuit denied Petitioner’s request for reconsideration en banc. Dkt. No. 50. On May

                                  19   17, 2021, Petitioner filed a motion seeking relief from judgment pursuant to Fed. R. Civ. P. 60(b),

                                  20   alleging mistake by this court and fraud on the court, misrepresentation, and misconduct by the

                                  21   Alameda County District Attorney’s Office. Dkt. No. 51. On May 25, 2021, the Court denied

                                  22   Petitioner’s Fed. R. Civ. P. 60(b) in a reasoned order. Now pending before the Court is

                                  23   Petitioner’s motion to appeal the Court’s May 25, 2021 denial. Dkt. No. 53.1

                                  24          Petitioner appeals the Court’s May 25, 2021 denial on the grounds that the denial failed to

                                  25   consider the impact fraud had on the state court proceedings; incorrectly concluded that Petitioner

                                  26
                                       1
                                  27     A certificate of appealability likely is required for appeals from the denials of Rule 60(b) motions
                                       for relief from judgment arising out of the denial of a habeas petition. United States v. Winkles,
                                  28   795 F.3d 1134, 1142 (9th Cir. 2015). Although Winkles involves a § 2255 motion, it discussed
                                       § 2254 proceedings throughout.
                                          Case 4:16-cv-06820-HSG Document 54 Filed 07/27/21 Page 2 of 2




                                   1   had not produced clear and convincing evidence of the fraud to justify relief; showed favoritism to

                                   2   the prosecution; incorrectly concluded that defense attorney provided effective counsel within the

                                   3   meaning of the Sixth Amendment; incorrectly concluded that the fraud claim was a re-statement of

                                   4   the prosecutorial misconduct claim; and incorrectly concluded that the prosecutorial misconduct

                                   5   claim was procedurally barred. Dkt. No. 53.

                                   6             The essence of Petitioner’s fraud-related arguments is that the victim and the prosecution

                                   7   committed fraud on the court in the underlying state court proceedings. While the Court has the

                                   8   authority under Fed. R. Civ. P. 60(b)(3) to set aside a judgment for fraud on the court, this applies

                                   9   only where the fraud was not known at the time of settlement or entry of judgment. United States

                                  10   v. Sierra Pacific Indus., 862 F.3d 1157, 1168 (9th Cir. 2017). Here, the alleged fraud was known

                                  11   to Petitioner at trial, and Petitioner has repeatedly raised this argument in both state court

                                  12   proceedings and the instant action. Fed. R. Civ. P. 60(b)(3) is therefore inapplicable here.
Northern District of California
 United States District Court




                                  13             The Court has considered and denied Petitioner’s claims of ineffective assistance of

                                  14   counsel in both the order denying the habeas petition and the order denying the request for

                                  15   reconsideration. The Court will not further address Petitioner’s ineffective assistance of counsel

                                  16   claims.

                                  17             Petitioner has raised variations of these arguments throughout this actions. In denying the

                                  18   petition for a writ of habeas corpus and the request for reconsideration, the Court carefully

                                  19   considered both the entire record and Petitioner’s arguments, and correctly applied the applicable

                                  20   governing law. The Court did not err in denying either the petition for a writ of habeas corpus or

                                  21   the request for reconsideration.

                                  22             This order terminates Dkt. No. 53.

                                  23             IT IS SO ORDERED.

                                  24   Dated: 7/27/2021

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          2
